Citation Nr: 1030608	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for adjustment disorder with anxiety and mood disorder.

2.  Entitlement to a compensable evaluation for a scar of the 
abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A.  Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 2010, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of the 
hearing has been incorporated into the claims file. 


FINDINGS OF FACT

1.  From January 16, 2007, the Veteran's service-connected 
adjustment disorder with anxiety and mood disorder has been 
productive of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.

2.  The Veteran's surgical abdominal scar is stable, superficial, 
non-tender, and does not affect the function of the abdomen.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent, but no higher, rating for adjustment 
disorder with anxiety and mood disorder have been met from 
January 16, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9435, 9440 
(2009).


2.  The criteria for a compensable rating for a surgical 
abdominal scar have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
7801-7805 (pre October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, since the 
appellate issue of entitlement to an initial rating in excess of 
10 percent for adjustment disorder with anxiety and mood disorder 
is a downstream issue from that of service connection (for which 
a February 2007 VCAA letter was duly sent), another VCAA notice 
is not required.  VAOPGCPREC 8-2003.  Moreover, as the February 
2007 VCAA letter also addressed the issue of a compensable rating 
for a scar of the abdomen, which was prior to the June 2007 
rating decision on appeal, the express requirements set out by 
the Court in Pelegrini have been satisfied.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In this case, the Veteran was notified 
of the disability rating and effective date elements by letter 
dated in February 2007.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to these claims including 
requesting information from the appellant regarding pertinent 
medical treatment for the disabilities on appeal, requesting 
records from the identified providers and affording the Veteran 
VA examinations.  Regarding the VA examinations, the Board finds 
that the examination reports are adequate.  That is, they were 
based on a thorough examination of the Veteran, his medical 
history, complaints and objective findings.  In short, they 
provide sufficient detail for the Board to make a decision on the 
issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).  Lastly, the appellant was provided with the 
opportunity to testify at a Board hearing which he attended in 
April 2010.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims 
currently on appeal and that adjudication of 


these claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  General Rating Criteria

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings may be appropriate when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



III.  Analysis

A.  Adjustment Disorder with Anxiety and Mood Disorder

Facts

Private treatment records from September 2001 to January 2007 
show that the Veteran had anxiety and depression.  Prescribed 
medication for this disability included Celexa, Effexor, and 
Wellbutrin.

In January 2007, the Veteran filed a claim of entitlement to 
service connection for anxiety disorder and/or depression.  

During a May 2007 VA mental disorder examination, the examiner 
reported that she had reviewed the Veteran's claims file and 
medical record.  She noted that the Veteran was not receiving 
psychiatric care, but was continuing with psychiatric medication, 
Effexor, through his primary care physician.  She further noted 
that the Veteran worked part time in his neighborhood's pro golf 
shop and retired from his job at IBM as a material handling 
consultant after working for 30 years.  The examiner noted that 
the Veteran experienced daily psychiatric symptoms that ranged 
from mild to moderate in degree.  She said as far as social 
impairment, the Veteran was mildly to moderately impaired 
secondary to his medical problem secondary to surgeries.  She 
noted that the Veteran was social with friends, went out on 
dates, enjoyed golfing, reading and spending time with his dog.  

On examination the Veteran's mental status was within normal 
limits.  He had no impairment of thought process or communication 
and did not suffer from delusions or hallucinations.  He did not 
display inappropriate behavior and had no thoughts of suicide or 
homicide.  He was able to maintain personal hygiene and perform 
basic activities of daily living.  He was oriented to person, 
time and place and there was no indication of memory loss or 
impairment.  He did not have obsessive or ritualistic behavior 
and had a normal rate and flow of speech.  His speech pattern was 
not irrelevant, illogical or obscure and he had no panic attacks.  
He also had no impaired impulse control or sleep impairment.  The 
examiner relayed the Veteran's report of anxiety with social 
stressors and his report of having had a big adjustment after his 
surgery in 1966 for testicular cancer along with his report of 
having received psychiatric treatment at that time for fear of 
getting cancer again.  The Veteran also relayed that he had had 
an exacerbation with his mood again in 2004 at which time his 
wife of 30 years left him.  The examiner noted that presently the 
Veteran's mood was "good", that he was eating well, and that 
the last time he felt "very very poor" was 6-8 months after his 
divorce.  The examiner diagnosed the Veteran as having adjustment 
disorder with anxiety and mood disorder secondary to GMC 
(testicular cancer with B orchiectomy on testosterone treatment).  
She assigned the Veteran a Global Assessment of Functioning score 
of 75.  She further opined that the Veteran was employable from a 
psychiatric perspective and was working at the present time.  She 
went on to state that the disorder was seen as mildly impairing 
and that the Veteran was compliant with treatment.

A VA outpatient psychiatric note in November 2009 shows that the 
Veteran had presented to the clinic for an initial psychiatric 
evaluation.  He reported panic attacks approximately once a week 
lasting anywhere from 1 to 15 minutes.  He also reported 
occasional depressed mood, with decreased energy level, fair 
sleep, and problems with concentration.  He denied suicidal 
ideation, homicidal ideation, hypomaniac/manic symptoms, PTSD and 
psychotic symptoms.  He said he was currently taking Effexor 
which he had been taking since 2002.  On examination the Veteran 
appeared alert and oriented and well groomed with good hygiene 
and good eye contact.  He was cooperative and spoke with a rapid 
rate, rapid flow and normal volume.  His affect/mood was 
"okay", and he denied suicidal ideation, homicidal ideation, 
ruminations, depressive cognitions, obsessions, phobias, ideas of 
reference, paranoid ideation, magical ideation, delusions or 
overvalued ideas.  His thought process was goal directed and 
future oriented.  He was coherent and logical.  He denied 
hallucinations, illusions, depersonalization and derealization.  
His insight and judgment were fair.  He was diagnosed as having 
anxiety disorder NOS (not otherwise specified), depressive 
disorder NOS, rule out panic disorder and rule out generalized 
anxiety disorder.  The physician prescribed Miertazapine and was 
to begin tapering off Effexor.

During a follow-up VA psychiatric outpatient visit in December 
2009, the Veteran reported an increase in anxiety symptoms since 
stopping the Effexor XR and starting the Mirtzapine.  He did 
report improved sleep and he denied side effects.  He reported 
panic attacks and occasional depressed mood, with decreased 
energy level, fair sleep and problems with concentration.  On 
examination the Veteran was alert and attentive, well groomed, 
had good hygiene and good eye contact and was cooperative with 
the interview.  He spoke at a rapid rate and rapid flow, with 
normal volume and spontaneous verbalizations.  His affect/mood 
was appropriate and he had full range/"alright".  He denied 
suicidal ideation, homicidal ideation, ruminations, depressive 
cognitions, obsessions, phobias, ideas of reference, paranoid 
ideation, magical ideation, delusions or overvalued ideas.  His 
thought process was goal directed and future oriented.  He was 
coherent and logical.  He denied hallucinations, illusions, 
depersonalization and derealization.  His insight and judgment 
were fair.  The physician assessed the Veteran as endorsing 
anxiety symptoms and restarting Effexor on his own.  He said that 
the Veteran appeared to be having rebound anxiety with the taper 
of the Effexor XR.  He diagnosed the Veteran as having panic 
disorder without agoraphobia and depressive disorder NOS.  He 
assigned the Veteran a score on the Global Assessment of 
Functioning (GAF) of 70.

During a follow-up VA psychiatric outpatient visit in February 
2010, the Veteran described his mood as "pretty good" and said 
that he was taking a low dose of Effexor XR and had stopped 
taking Mirtazapine.  He complained of panic symptoms (feeling 
short of breath, anxious, heart racing), and denied a depressed 
mood.  He reported an increased energy level due to getting 
testosterone injections and improved sleep.  Examination findings 
were identical to those noted at his December 2009 visit.  He was 
diagnosed as having panic disorder without agoraphobia and 
depressive disorder NOS and was assigned a GAF score of 75.

At a Board hearing in April 2010, the Veteran testified that he 
has been gainfully employed since service, but also had been 
suffering from symptoms of anxiety and depression since service 
and had kind of kept this to himself.  He explained that he 
minimized his symptoms at the VA examination in May 2007.  He 
added that he had seen a psychologist from 2004 to 2006, and that 
things seemed to have gotten better until 2007 when his wife 
encouraged him to go to VA for treatment.  He said his symptoms 
include irritability, depressed moods and panic attacks.  He 
remarked that he sometimes gets panic attacks once a week and 
sometimes four times a week.

The Veteran reported during a follow-up VA psychiatric outpatient 
visit in April 2010 that he hadn't been truthful about his 
feelings/emotions and was noted to endorse anxiety symptoms of 
frequent panic attacks and feeling worried about stressors, 
including medical and financial issues.  On examination the 
Veteran was alert and attentive and well groomed.  He had good 
hygiene and made good eye contact.  His speech was rapid, but was 
normal in tone and volume.  He spoke with spontaneous 
verbalizations and was coherent.  Regarding his affect/mood, the 
Veteran reported that he felt like a "basket case".  He denied 
suicidal ideation, homicidal ideation, ruminations, depressive 
cognitions, obsessions, phobias, ideas of reference, paranoid 
ideation, magical ideation, delusions or overvalued ideas.  His 
thought process was goal directed and future oriented.  He was 
coherent and logical.  He denied hallucinations, illusions, 
depersonalization and derealization.  His insight and judgment 
were fair.  He reported a worsening of his mood and anxiety 
symptoms and was compliant with his medication.  He was diagnosed 
as having panic disorder without agoraphobia and depressive 
disorder NOS.  He was assigned a GAF score of 60.  

Discussion

The Veteran's service-connected adjustment disorder with anxiety 
and mood disorder is currently evaluated as 10 percent disabling 
under the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9201-9440.  Under this rating formula, 
a 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication. 

A 30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances(including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness." [citing the DSM-IV, p. 32.]  GAF scores ranging 
between 71 and 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Scores ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Based on the evidence of record, the Veteran's service-connected 
psychiatric disability falls between a 10 and 30 percent rating 
under the General Rating Formula for Mental Disorders.  Although 
minimal psychiatric findings are noted on the May 2007 VA 
examination report, the Veteran did report symptoms of anxiety 
with social stressors.  He later testified in April 2010 that he 
had minimized his symptoms at the May 2007 VA examination.  He 
was subsequently noted during VA psychiatric outpatient visits in 
November 2009 and December 2009 to endorse anxiety symptoms which 
appeared to be chronic in nature.  The Veteran similarly 
complained of anxiety symptoms at a VA outpatient clinic in 
February 2010 (while also reporting an improvement in his mood 
symptoms), and was noted both in November 2010 and February 2010 
as having an "anxious" affect.  In addition, the Veteran has 
reported panic attacks that vary in frequency from once a week to 
four times a week and he was diagnosed at a VA outpatient 
psychiatric visit in December 2009, February 2010, and April 2010 
as having panic disorder without agoraphobia.  He was assigned a 
GAF score of 60 at the most recent visit.  

While the Board notes that the Veteran's assigned GAF scores of 
75 and 70 represent no more than mild impairment in social, 
occupational or school functioning, his GAF score of 60 in April 
2010 represents moderate symptoms.  

Keeping in mind that it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's service-
connected psychiatric disability picture more closely 
approximates the criteria for a 30 percent rating than a 10 
percent rating since the effective date of the grant of service 
connection, on January 16, 2007.  38 C.F.R. §§ 4.3, 4.21.  This 
is based primarily on the Veteran's anxiety symptoms, his reports 
of occasional depressed moods and his panic attacks.

A rating at the next higher, 50 percent, level at any time from 
January 16, 2007, is not warranted by the fact that the evidence 
simply does not meet or nearly approximate the requisite 
criteria.  The evidence shows that the Veteran does not have 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; impairment 
of short- and long-term memory, impaired judgment, impaired 
abstract thinking; or disturbances of motivation and mood.  As 
far as panic attacks more than once a week; while the Veteran has 
reported that there are some weeks when he experiences more than 
one panic attack, there are some weeks when he only has one panic 
attack.  Thus, in considering the Veteran's psychiatric  symptoms 
as a whole, such evidence simply does not show that the Veteran's 
disability picture meet the criteria for the next higher rating 
of 50 percent.  38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440.

B.  Abdominal Scar

Facts

In filing an increased rating claim for his abdomen scar in 
January 2007, the Veteran said that he was requesting an increase 
due to anxiety and emotional trauma caused by the scar.

In May 2007, the Veteran underwent a VA scar examination.  The 
examiner stated that he had reviewed the Veteran's claims file 
and medical records.  He reported that the Veteran had a surgical 
scar from surgery performed on his abdomen in 1966 and that the 
scar was intermittently pruritic and the most superior portion 
had intermittent irritation.  The scar was linear and measured 35 
cm by 5mm.  It was not painful on examination and there was no 
adherence to underlying tissue.  The skin texture was normal.  
The scar was not unstable, elevated or depressed.  It was found 
to be superficial and not deep.  There was no inflammation and no 
edema.  There was also no keloid formation.  There was no 
hyperpigmentation and no hypopigmentation.  There were no lesions 
and no area of induration and inflexibility of the skin.  The 
Veteran was assessed as having an abdomen scar that was mildly 
symptomatic.  

In the notice of disagreement dated in February 2008, the Veteran 
said that his scar should be rated at a higher level due to the 
fact that it was so large and ugly and prevented him from taking 
his shirt off to go swimming.  

A March 2008 private medical record shows that the Veteran was 
being seen for a general skin check.  The Veteran reported at 
that time experiencing some occasional irritation with his 
surgical abdomen scar.  He was described as having a vertically 
oriented widened, sunken in hyperpigmented and shiny scar with 
focal areas of hypertrophy especially along the superior aspect.  
Also noted laterally to the vertical scar, were multiple 
horizontal 1-2cm depressed hyperpigmented scars.  The Veteran was 
diagnosed as having a hypertrophic scar, lower abdomen.  The 
physician noted that he had explained to the Veteran that not a 
whole lot could be done about the appearance of the scar other 
than moisturization when parts of the scar are xerotic.  

In July 2008, the RO received a statement from the Veteran's 
spouse, a registered nurse, who said that the Veteran's scar was 
not superficial and that there was hyperpigmentation.  She also 
added that the Veteran had been recently sunning at a pool when a 
woman approached him and commented on the appearance of his scar.   

In April 2010, the RO received information that had been 
downloaded from the internet regarding pruritis.  The RO also 
received photographs of the Veteran's abdominal scar and a 
computerized tomography of the Veteran's abdomen.  

At a Board hearing in April 2010, the Veteran testified that his 
scar was not superficial and gets red and inflamed.  He also said 
that the scar gets irritated by some his clothes.  He said it can 
be painful at times and tender to touch.  He added that he was 
very self conscious about the scar and that people have made 
embarrassing comments to him at the pool.  

Analysis

The criteria for rating scars is found at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806.  In October 2008, the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008.  However, the Board observes that these 
regulatory changes only apply to applications received by VA on 
or after October 23, 2008, or if the Veteran requests review 
under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  As neither situation applies in this case, the 2008 
changes are not applicable to this appeal.

Under the pertinent criteria prior to October 23, 2008, 
Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling. Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (pre October 23, 2008).

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

In light of the evidence and pertinent criteria, the Board finds 
that a compensable evaluation is not warranted for the Veteran's 
surgical abdominal scar.  This is based on the fact, per the May 
2007 VA examiner, that the scar is not noted to cause limitation 
of motion, is not adhered to the underlying tissue, is not 
painful upon examination, is not unstable, and does not cover an 
area of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.  While 
consideration has been given to the Veteran's assertion that the 
scar is not superficial, as noted above, VA defines a superficial 
scar as one not associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, Note (2).  In this regard, the VA examiner 
in May 2007 specifically noted that the scar was superficial and 
was not deep.  The March 2008 record by Dr. Oliva that the 
Veteran submitted in support of his claim does not conflict with 
the May 2007 VA examination findings regarding a superficial 
scar.  

Consideration has also been given to the Veteran's subjective 
complaints of pain, itching, tenderness and irritation of the 
surgical abdomen scar.  However, as noted above, the May 2007 VA 
examiner specifically noted the scar was not painful on 
examination.  Moreover, the Board does not find that the 
Veteran's reports of occasional scar pruritis as well as 
irritation from some of his clothes are analogous to a painful 
scar on examination.  Code 7804.  

The Board has also considered the reports by the Veteran and his 
spouse regarding the embarrassment associated with his abdominal 
scar.  That is, they report that the scar makes the Veteran self-
conscious in settings such as a pool where he takes his shirt 
off.  However, VA regulations only provide for compensable 
ratings for disfiguring scars of the head, face or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In view of these factors, the weight of the evidence is against 
the claim, and the criteria do not more closely approximate a 
compensable rating during any portion of the appeal period.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the claim, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate.  In such cases, referral for extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 
17, 2009).

Here, in the judgment of the Board, the rating criteria for each 
of the disabilities discussed herein reasonably describe the 
Veteran's disability level.  Therefore, the disability picture is 
contemplated by the Rating Schedule.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial rating of 30 percent, and no higher, for adjustment 
disorder with anxiety and mood disorder is granted effective 
January 16, 2007, subject to the criteria applicable to the 
payment of monetary benefits.

A compensable rating for a scar of the abdomen is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


